     Case 1:19-cv-00279-TWT-JSA Document 57-1 Filed 09/10/19 Page 1 of 13




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

TAMARA BAINES                   )
                                )
      Plaintiff,                )
                                )
v.                              )                CIVIL ACTION FILE NO.
                                )                1:19-CV-00279-TWT-JSA
CITY OF ATLANTA, GEORGIA; and )
ROBIN SHAHAR, in her individual )
capacity,                       )
                                )
      Defendants.               )


      DEFENDANT ROBIN SHAHAR'S BRIEF IN SUPPORT OF HER
       SECOND MOTION FOR JUDGMENT ON THE PLEADINGS

I.    INTRODUCTION

      Plaintiff filed this action against Ms. Shahar in her individual capacity for

violating 42 U.S.C. § 1983 ("Section 1983") by allegedly sexually harassing her

and subjecting her to workplace gender discrimination in violation of the Equal

Protection Clause. (Amended Complaint, Count I). On April 11, 2019, Ms. Shahar

filed a Motion for Judgment on the Pleadings, which this Court denied while

permitting Plaintiff to amend her Complaint. This Court's Report and

Recommendation, adopted August 1, 2019, suggested that Plaintiff's hostile work

environment claim may be time-barred, but stopped short of doing so. (Doc. 42 at

                                        1
      Case 1:19-cv-00279-TWT-JSA Document 57-1 Filed 09/10/19 Page 2 of 13




15). Ms. Shahar asks the Court to specifically preclude that claim as time-barred.

Additionally, the Court's analysis raised additional theories of liability that Ms.

Shahar addresses herein.

       Altogether, Plaintiff's claim against Ms. Shahar should be dismissed in its

entirety for three reasons. First, the statute of limitations bars Plaintiff's hostile

work environment claim. Next, any remaining gender discrimination claim flunks

the pleading requirements of Twombly and Iqbal. Finally, Ms. Shahar cannot be

held individually liable as a matter of law and in light of Plaintiff's pleading

deficiencies.

II.    ARGUMENT AND CITATION TO AUTHORITY

       A.       Standard of Review
       Federal Rule of Civil Procedure 12(c) provides that "[a]fter the pleadings are

closed -- but early enough not to delay trial -- a party may move for judgment on

the pleadings." The standard applicable to a motion for judgment on the pleadings

is the same as for a motion to dismiss filed pursuant to Fed. R. Civ. P. 12(b)(6) --

for a failure to state a claim upon which relief can be granted -- except that a

reviewing court may consider, in addition to the Amended Complaint and any

appropriate attachments, Ms. Shahar's Answer and appropriate exhibits submitted

therewith. See Horsley v. Feldt, 304 F.3d 1125, 1134-35 (11th Cir. 2002);


                                          2
    Case 1:19-cv-00279-TWT-JSA Document 57-1 Filed 09/10/19 Page 3 of 13




Hawthorne v. Mac Adjustments, Inc., 140 F.3d 1367, 1370 (11th Cir. 1998);

Provident Mutual Life Ins. Co. v. City of Atlanta, 864 F. Supp. 1274, 1278 (N.D.

Ga. 1994) (Hall, J.). Thus, "[j]udgment on the pleadings is appropriate when there

are no material facts in dispute, and judgment may be rendered by considering the

substance of the pleadings and any judicially noticed facts.” Hawthorne, 140 F.3d

at 1370. "A motion for judgment on the pleadings must be sustained where

undisputed facts appearing in the pleadings show that no relief can be granted."

Provident, 864 F.Supp. at 1278.

       Additionally, "a complaint must contain sufficient factual matter, accepted

as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 129

S. Ct. 1937, 1949 (2009) (quoting Bell Atlanta Corp. v. Twombly, 550 U.S. 544,

570 (2007)). To satisfy this plausibility standard, a plaintiff must set forth "factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged." Iqbal, 556 U.S. at 678. Conversely, a complaint

should be dismissed if it "tenders 'naked assertions' devoid of 'further factual

enhancement,'" or does not contain "enough fact to raise a reasonable expectation

that discovery will reveal evidence" in support of the claim. Twombly, 550 U.S. at

556; Iqbal, 556 U.S. at 678 (citations omitted). While a court is required to accept




                                             3
    Case 1:19-cv-00279-TWT-JSA Document 57-1 Filed 09/10/19 Page 4 of 13




as true the factual assertions contained in a complaint, it is not bound to accept as

true a legal conclusion couched as a factual allegation. Iqbal, 556 U.S. at 678.

      B.     Plaintiff's Hostile Work Environment Claim is Barred by the
             Statute of Limitations.
      Ms. Shahar previously contended that Plaintiff's single claim was time-

barred, and she revives that argument as to Plaintiff's claim under a hostile work

environment theory of liability.

      Plaintiff's sexual harassment and gender discrimination claims against Ms.

Shahar are brought exclusively pursuant to Section 1983. (Am. Compl., ¶¶ 142-

155). Section 1983 is the vehicle to remedy purported violations of the Equal

Protection Act. Davis v. DeKalb Cty., Ga., No. 1:03-CV-2853-WSD, 2005 WL

8154356, at *7 (N.D. Ga. May 31, 2005), report and recommendation adopted, No.

1:03-CV-2853-WSD, 2005 WL 8154358 (N.D. Ga. July 25, 2005).

      The statute of limitations for Section 1983 claims "is that which the State

provides for personal-injury torts." Wallace v. Kato, 549 U.S. 384, 387 (2007); see

also Lovett v. Ray, 327 F.3d 1181, 1182 (11th Cir. 2003). In Georgia, the statute of

limitations for such causes of action is two years. Williams v. City of Atlanta, 794

F.2d 624, 626 (11th Cir. 1986). In sexual harassment cases, the statute of

limitations begins when "the facts which would support a cause of action are

apparent or should be apparent to a person with a reasonably prudent regard for his
                                          4
    Case 1:19-cv-00279-TWT-JSA Document 57-1 Filed 09/10/19 Page 5 of 13




rights.” Mullinax v. McElhenney, 817 F.2d 711, 716 (11th Cir. 1987) (internal

citations omitted).

      Here, Plaintiff failed to bring her Section 1983 claim against Ms. Shahar

within two years of their last interaction with one another. Specifically, Ms. Shahar

has had no contact with Plaintiff since December 6, 2016, the day Plaintiff left her

City of Atlanta workplace, and after which she did not return to work. See Am.

Compl. ¶¶ 80, 96, 100, 113, 129, 131; 1 Shahar Answer ¶¶ 89, 90; Shahar Decl ¶ 8.2

      Indeed, Plaintiff makes no allegations regarding Ms. Shahar after Plaintiff

took a medical leave of absence on December 6, 2016. Even after amending her

complaint, Plaintiff makes no such allegation. Compare Compl. with Amd. Compl.

Thus, any potential hostile work environment cause of action by Plaintiff against

Ms. Shahar accrued no later than December 6, 2016, the last possible date Plaintiff

purportedly had the requisite facts to make her aware of a potential claim. See

Mullinax, 817 F.2d at 716. Plaintiff could not have been subjected to a hostile work

environment after that date since she was not present in the work place. Plaintiff

must then have filed suit no later than December 6, 2018. However, Plaintiff did
1
  Ms. Shahar refers to these paragraphs solely for the timeline established thereby;
these references do not modify the responses set forth in her Answer.
2
  The Court may properly consider Ms. Shahar's Declaration at this stage. See
Horsley, 304 F.3d at 1134-35; Hawthorne, 140 F.3d at 1370; Provident Mutual
Life Ins. Co., 864 F. Supp. at 1278.
                                         5
    Case 1:19-cv-00279-TWT-JSA Document 57-1 Filed 09/10/19 Page 6 of 13




not file her Complaint until January 15, 2019 ̶ over a month after the applicable

statute of limitations ran.

      The Court previously recognized that "[i]f, as the allegations suggest,

Plaintiff and Shahar last interacted and shared a working environment prior to the

limitations period, it is reasonable to question how any claim based on a hostile

work environment might be timely." (Doc. 42 at 15). However, it stopped short of

dismissing that theory of liability. In this second motion, Ms. Shahar asks the

Court to explicitly dismiss Plaintiff's hostile work environment theory of liability

as time-barred.

      C.     Plaintiff's Remaining Gender Based Discrimination Theories
             Flunk the Federal Pleading Requirements.

      As the Court identified in its Report and Recommendation, each potential

theory of recovery under the sexual harassment umbrella must comply with the

notice pleading requirements. Ms. Shahar now asks the Court to dismiss these

remaining theories of liability as Plaintiff has not pled sufficient facts to state a

claim under either a quid pro quo or a disparate treatment theory of liability.

             1.     Plaintiff Cannot Proceed Under a Quid Pro Quo Theory
                    Because She Contends She was Terminated on the Basis of
                    Disability, Not Sex.
      Under a quid pro quo theory,



                                          6
    Case 1:19-cv-00279-TWT-JSA Document 57-1 Filed 09/10/19 Page 7 of 13




      a plaintiff must show: (1) she belongs to a protected group; (2) she
      was subject to unwelcome sexual harassment; (3) the harassment
      complained of was based upon sex; (4) the employee's reaction to
      harassment complained of affected tangible aspects of the employee's
      compensation, terms, conditions, or privileges of employment; and (5)
      respondeat superior.
Mangrum v. Republic Indus., Inc., 260 F. Supp. 2d 1229, 1248 (N.D. Ga.), aff'd, 88

F. App'x 390 (11th Cir. 2003). While Plaintiff alleges she suffered a tangible

employment action via her termination, Am. Compl. 149, she pleads insufficient

facts to link her purported reaction to a tangible employment aspect. To the

contrary, Plaintiff explicitly and exclusively contends that she was terminated on

the basis of her disability. (Am. Compl. ¶¶167, 178-79, 188, 204). Plaintiff points

to no other effects on her employment except an allegation that Ms. Shahar

impliedly requested sexual favors from her in exchange for stopping a meeting

with the City of Atlanta's Human Resources Department. (Am. Compl. ¶¶81-86).

Even if Plaintiff could substantiate this allegation (which Ms. Shahar

unequivocally denies), meeting with the City of Atlanta's Human Resources

Department does not affect the tangible aspects of Plaintiff's employment “like

hiring, firing, promotion, compensation, and work assignment[s]." Mangrum, 260

F. Supp. 2d at 1246.

      Finally, to the extent Plaintiff's Amended Complaint can be construed to

seek relief for retaliation under her Section 1983 claim, Am. Compl. ¶ 1, the
                                        7
    Case 1:19-cv-00279-TWT-JSA Document 57-1 Filed 09/10/19 Page 8 of 13




Eleventh Circuit does not recognize such a claim. Owens v. Jackson Cty. Bd. of

Educ., 561 F. App'x 846, 848 (11th Cir. 2014) (holding "a claim of gender-based

retaliation 'simply does not implicate the Equal Protection Clause.'") (internal

citations omitted). Any reading of Plaintiff's Amended Complaint that includes a

quid pro quo theory of liability must, therefore, fail as it lacks the "factual content

that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged." Iqbal, 556 U.S. at 678.

             2.     Plaintiff Likewise Fails to Plead An Element of an Unlawful
                    Discrimination Theory of Liability.
      To make a prima facie case for unlawful discrimination, a plaintiff must

show she is a "member of a protected class, that she suffered an adverse

employment action, and that she was qualified for the job in question, [and] was

treated less favorably than 'similarly situated' individuals outside her class." Lewis

v. City of Union City, Ga., 918 F.3d 1213, 1221 (11th Cir. 2019). Here, Plaintiff

conclusorily skims over the fourth requirement, thus flunking the federal pleading

notice requirements under Iqbal and Twombly. In passing, Plaintiff asserts that

"Ms. Shahar did not take similar actions against men in the department." (Am.

Compl. ¶ 146). However, Plaintiff points to no facts regarding men in the City's

Law Department to support such an allegation, much less to similarly-situated



                                          8
    Case 1:19-cv-00279-TWT-JSA Document 57-1 Filed 09/10/19 Page 9 of 13




men. The Court need not accept such conclusory allegations as true when they are

couched as sweeping allegations, as they are here. See Iqbal, 556 U.S. at 678.

      D.     Plaintiff's Claim Against Ms. Shahar in her Individual Capacity
             Fails as a Matter of Law Because Only a Decisionmaker Can be
             Held Personally Liable.

      In her prior Motion for Judgment on the Pleadings, Ms. Shahar argued that

she could not face liability as a matter of law. The Court declined to consider that

argument due to its appearance in a footnote. Ms. Shahar now directly requests that

the Court dismiss Plaintiff's claim against her in her individual capacity on this

alternative basis.

      Only the City Attorney and Human Resources Commissioner are authorized

to make employment decisions respecting the City of Atlanta Law Department

employees' FMLA authorization, fitness for duty, and terminations. See Atlanta

Charter §3-301(c)-(d); Atlanta Code of Ordinances §§ 2-231; 2-397; 114-380.

Under 42 U.S.C. § 1983, an employee cannot be held individually liable for

alleged adverse employment actions unless she was the official decisionmaker

thereof. See Kamensky v. Dean, 148 Fed.Appx. 878, 879 (11th Cir. 2005):

      A ‘decisionmaker’ is someone ‘who has the power to make official
      decisions and, thus, be held individually liable.’ A 'decisionmaker'
      may often be identified by a rule or by examining the statutory
      authority of the official alleged to have made the decision. In the
      termination context, a 'decisionmaker' has the power to terminate an
      employee, not merely the power to recommend termination.
                                         9
       Case 1:19-cv-00279-TWT-JSA Document 57-1 Filed 09/10/19 Page 10 of 13




Id. (quoting Quinn v. Monroe County, 330 F.3d 1320, 1326-1328 (11th Cir. 2003)).

As such, even if Ms. Shahar was involved in those decisions, no claim could be

brought against her in her individual capacity as a matter of law. More importantly,

though Plaintiff conclusorily alleges that Ms. Shahar was her supervisor, she does

not claim that Ms. Shahar made the decision to fire her. (Am. Compl. ¶¶ 10, 131,

136, 167, 178-79, 188, 204). At best, Plaintiff merely hints that Ms. Shahar

somehow influenced the City of Atlanta's termination decision. (Am. Compl. ¶¶ 1,

114, 137, 145, 149). Such insinuations are insufficient to meet the federal pleading

requirements; all claims against Ms. Shahar should be dismissed with prejudice.

III.     CONCLUSION

         Plaintiff's failure to meet the federal pleading requirements are belied by her

legal conclusions disguised as fact and conflation of legal theories. When

Plaintiff's allegations are properly parsed, her claim against Ms. Shahar cannot

stand. Therefore, Ms. Shahar respectfully requests that the Court grant her motion

for judgment on the pleadings and dismiss Plaintiff's Complaint in its entirety

against her, with prejudice.



         Respectfully submitted this 10th day of September, 2019.


                                            10
Case 1:19-cv-00279-TWT-JSA Document 57-1 Filed 09/10/19 Page 11 of 13




                               BAKER DONELSON BEARMAN
                               CALDWELL & BERKOWITZ, PC

                               /s/ Suzanne T. Lewis
                               David E. Gevertz, GA Bar No. 292430
                               Hannah E. Jarrells, GA Bar No. 784478
                               Suzanne T. Lewis, GA Bar No. 166693
                               3414 Peachtree Road, NE, Ste 1600
                               Atlanta, GA 30326
                               Telephone: 404-221-6512
                               Facsimile: 678-406-8816
                               Email: dgevertz@bakerdonelson.com
                                       hjarrells@bakerdonelson.com
                                       slewis@bakerdonelson.com

                               Attorneys for Defendants




                                 11
   Case 1:19-cv-00279-TWT-JSA Document 57-1 Filed 09/10/19 Page 12 of 13




                     CERTIFICATE OF COMPLIANCE

      Undersigned counsel certifies the foregoing document has been prepared

with one of the font and point selections (Times New Romans, 14 point) approved

by the Court in Local Rule 5.1(C) and 7.1(D).

      Respectfully submitted this 10th day of September, 2019.


                                     /s/ Suzanne T. Lewis
                                     Suzanne T. Lewis
                                     GA Bar No. 166693

                                     Attorney for Defendants




                                       12
   Case 1:19-cv-00279-TWT-JSA Document 57-1 Filed 09/10/19 Page 13 of 13




                          CERTIFICATE OF SERVICE

      I hereby certify that I have this day served a copy of the foregoing document

by filing the same using the Court's ECF system, which will automatically send

notification to the following attorneys of record:


Cheryl B. Legare, Esq.                      Lisa C. Lambert, Esq.
Legare, Attwood and Wolfe, LLC              Law Office of Lisa C. Lambert
125 Clairemont Avenue, Suite 380            245 N. Highland Avenue, Ste 230-139
Decatur, GA 30030                           Atlanta, GA 30307
cblegare@law-llc.com                        lisa@civil-rights.attorney



      Respectfully submitted this 10th day of September, 2019.


                                       /s/ Suzanne T. Lewis
                                       Suzanne T. Lewis
                                       GA Bar No. 166693

                                       Attorney for Defendants




                                          13
